                                                                                1   VINCENT CASTILLO, State Bar No. 209298
                                                                                    vcastillo@aghwlaw.com
                                                                                2   ALEXEI N. OFFILL-KLEIN, State Bar No. 288448
                                                                                    aklein@aghwlaw.com
                                                                                3   ALLEN, GLAESSNER, HAZELWOOD & WERTH, LLP
                                                                                    180 Montgomery Street, Suite 1200
                                                                                4   San Francisco, CA 94104
                                                                                    Telephone:     (415) 697-2000
                                                                                5   Facsimile:     (415) 813-2045
                                                                                6   Attorneys for Defendants
                                                                                    ESSEX GROUP, INC. and SUPERIOR ESSEX INC.
                                                                                7

                                                                                8                              UNITED STATES DISTRICT COURT

                                                                                9                            EASTERN DISTRICT OF CALIFORNIA
ALLEN, GLAESSNER, HAZELWOOD & WERTH, LLP




                                                                               10                                      SACRAMENTO DIVISION
                                           180 Montgomery Street, Suite 1200
                                            San Francisco, California 94104




                                                                               11    SCOTTSDALE INSURANCE                      Case No. 2:18-cv-958-EFB
                                                                                     COMPANY; ARCH INSURANCE                   (CONSOLIDATED WITH CASE NO. 2:18-cv-
                                                                               12    COMPANY; TERRILL                          2650-EFB)
                                                                                     TRANSPORTATION, INC.; ALEX
                                                                               13    TERRILL; DEAN LEDFORD; and                [ASSIGNED FOR ALL PURPOSES TO
                                                                                     LENNY GROSS,                              MAGISTRATE JUDGE EDMUND F.
                                                                               14                                              BRENNAN]
                                                                                                         Plaintiffs,
                                                                               15                                              STIPULATION RE: CONSENT TO
                                                                                           v.                                  ELECTRONIC SERVICE; [PROPOSED]
                                                                               16                                              ORDER
                                                                                     ESSEX ELECTRIC, a Division of
                                                                               17    Superior Essex; ESSEX ELECTRIC, a
                                                                                     Division of Alpine Holdco., Inc.; PLATT   Trial:   May 19, 2020
                                                                               18    ELECTRIC & SUPPLY, INC.; and Does
                                                                                     1-25,
                                                                               19
                                                                                                          Defendants.
                                                                               20

                                                                               21

                                                                               22

                                                                               23    AND CONSOLIDATED ACTION.

                                                                               24

                                                                               25

                                                                               26   ///

                                                                               27   ///

                                                                               28   ///
                                                                                                                                                  STIPULATION RE: CONSENT TO
                                                                                                                                 1                       ELECTRONIC SERVICE
                                                                                                                                                               2:18-CV-958-EFB
                                             293299.1
                                                                                1         The parties, by and through their respective counsel, hereby stipulate as follows:
                                                                                2            1. The parties consent to email service of documents in the above-referenced action.
                                                                                3            2. The parties agree that documents served via email or other electronic method shall
                                                                                4                nonetheless be considered to have been served via U.S. mail for the purposes of
                                                                                5                calculating any responsive deadlines (i.e., three days are added to the period within
                                                                                6                which the a party must act), pursuant to Rule 6(d) of the Federal Rules of Civil
                                                                                7                Procedure.
                                                                                8

                                                                                9   IT IS SO STIPULATED.
ALLEN, GLAESSNER, HAZELWOOD & WERTH, LLP




                                                                               10
                                           180 Montgomery Street, Suite 1200
                                            San Francisco, California 94104




                                                                               11    DATED: March 11, 2019                   ALLEN, GLAESSNER, HAZELWOOD &
                                                                                                                             WERTH, LLP
                                                                               12

                                                                               13                                            By:_/s/ Alexei N. Offill-Klein__________
                                                                                                                                Vincent Castillo, Esq.
                                                                               14                                               Alexei N. Offill-Klein, Esq.
                                                                                                                                Attorneys for Defendants
                                                                               15                                               ESSEX GROUP, INC. and SUPERIOR ESSEX
                                                                                                                                INC.
                                                                               16

                                                                               17    DATED: March 11, 2019                   LAW OFFICES OF JEFFREY C. SPARKS

                                                                               18                                            By:_/s/ Jeffrey C. Sparks _____________
                                                                                                                                Jeffrey C. Sparks, Esq.
                                                                               19                                               Attorneys for Plaintiffs
                                                                                                                                SCOTTSDALE INSURANCE COMPANY;
                                                                               20                                               ARCH INSURANCE COMPANY; TERRILL
                                                                                                                                TRANSPORTATION, INC.; ALEX TERRILL;
                                                                               21                                               DEAN LEDFORD; and LENNY GROSS
                                                                               22

                                                                               23   ///
                                                                               24   ///
                                                                               25   ///
                                                                               26   ///
                                                                               27   ///
                                                                               28
                                                                                                                                                       STIPULATION RE: CONSENT TO
                                                                                                                                    2                         ELECTRONIC SERVICE
                                                                                                                                                                    2:18-CV-958-EFB
                                             293299.1
                                                                                1   DATED: March 11, 2019
                                                                                                                 CLAPP MORONEY VUCINICH BEEMAN
                                                                                2                                SCHELEY
                                                                                3
                                                                                                                 By:_ /s/ Warren Klein _______________
                                                                                4                                   Christopher J. Beeman, Esq.
                                                                                                                    Warren Klein, Esq.
                                                                                5                                   Attorney for Defendant
                                                                                                                    ALPINE HOLDCO, INC.
                                                                                6

                                                                                7                             [PROPOSED] ORDER
                                                                                8
                                                                                          IT IS SO ORDERED.
                                                                                9
ALLEN, GLAESSNER, HAZELWOOD & WERTH, LLP




                                                                                    DATED: March 12, 2019.
                                                                               10
                                           180 Montgomery Street, Suite 1200
                                            San Francisco, California 94104




                                                                               11

                                                                               12

                                                                               13

                                                                               14

                                                                               15

                                                                               16

                                                                               17

                                                                               18

                                                                               19

                                                                               20

                                                                               21

                                                                               22

                                                                               23

                                                                               24

                                                                               25

                                                                               26

                                                                               27

                                                                               28
                                                                                                                                       STIPULATION RE: CONSENT TO
                                                                                                                       3                      ELECTRONIC SERVICE
                                                                                                                                                    2:18-CV-958-EFB
                                             293299.1
                                                                                1                                  CERTIFICATE OF SERVICE
                                                                                                      Scottsdale Insurance Company v. Essex Electrical, et al.
                                                                                2          U.S. DISTRICT COURT-EASTERN DISTRICT CASE NO. 2:18-cv-958-EFB
                                                                                                    (CONSOLIDATED WITH CASE NO. 2:18-cv-2650-EFB)
                                                                                3

                                                                                4          I am a resident of the State of California, over 18 years of age and not a party to the
                                                                                    within action. I am employed in the County of San Francisco; my business address is: 180
                                                                                5   Montgomery Street, Suite 1200, San Francisco, California 94104. On March 11, 2019, I served
                                                                                    the within:
                                                                                6
                                                                                         STIPULATION RE: CONSENT TO ELECTRONIC SERVICE; [PROPOSED] ORDER
                                                                                7
                                                                                    on all parties in this action, as addressed below, by causing a true copy thereof to be distributed
                                                                                8   as follows:

                                                                                9
ALLEN, GLAESSNER, HAZELWOOD & WERTH, LLP




                                                                                      SEE ATTACHED SERVICE LIST
                                                                               10
                                           180 Montgomery Street, Suite 1200




                                                                                           By United States Mail: I enclosed the document in a sealed envelope or package addressed to
                                            San Francisco, California 94104




                                                                               11
                                                                                            the persons at the addresses listed above and placed the envelope/package for collection and mailing,
                                                                               12           following our ordinary business practices. I am readily familiar with this business’s practice for
                                                                                            collecting and processing documents for mailing. On the same day that the document is placed for
                                                                               13           collection and mailing, it is deposited in the ordinary course of business with the United States Postal
                                                                                            Service, in a sealed envelope with postage fully prepaid. I am aware that on motion of the party served,
                                                                               14           service is presumed invalid if postal cancellation date or postage meter date is more than one day after
                                                                                            the date of deposit for mailing an affidavit.
                                                                               15
                                                                                            I am a resident or employed in the county where the mailing occurred. The envelope or package was
                                                                               16           placed in the mail at San Francisco, California.

                                                                               17          By Fax Transmission: Based on an agreement of the parties to accept service by fax
                                                                                            transmission, I faxed the documents to the persons at the fax numbers listed above. No error was
                                                                               18           reported by the fax machine that I used. A copy of the record of the fax transmission, which I printed
                                                                                            out, is attached.
                                                                               19
                                                                                           By E-Mail or Electronic Transmission: Based on a court order or an agreement of the
                                                                               20           parties to accept service by email or electronic transmission, I caused the documents to be sent to the
                                                                                            persons at the e-mail addresses listed above. I did not receive, within a reasonable time after the
                                                                               21           transmission, any electronic message or other indication that the transmission was unsuccessful.

                                                                               22          I declare under the laws of the United States of America that I am employed in the
                                                                                            office of a member of the Bar of this court at whose direction the service was made and
                                                                               23           that the foregoing is true and correct.

                                                                               24          Executed on March 11, 2019, at San Francisco, California.

                                                                               25
                                                                                                                                             /s/ Adrian Castaneda
                                                                               26                                                            Adrian Castaneda
                                                                               27

                                                                               28
                                                                                1                                       SERVICE LIST
                                                                                2
                                                                                    Jeffrey C. Sparks, Esq.                     310-540-1332 Phone
                                                                                3   Law Offices of Jeffrey C. Sparks            310-540-8480 Fax
                                                                                    229 Avenue I, Second Floor                  jcs@sparksandassociates.com
                                                                                4   Redondo Beach, CA 90277
                                                                                                                               Attorney for Plaintiffs SCOTTSDALE
                                                                                5                                              INSURANCE COMPANY;
                                                                                                                               ARCH INSURANCE COMPANY; TERRILL
                                                                                6                                              TRANSPORTATION, INC.; ALEX
                                                                                                                               TERRILL; DEAN LEDFORD; and LENNY
                                                                                7                                              GROSS
                                                                                8   Christopher J. Beeman, Esq.                 925-734-0990 Phone
                                                                                    Clapp Moroney Vucinich Beeman Scheley       925-734-0888 Fax
                                                                                9   5860 Owens Drive, Suite 410                 cbeeman@clappmoroney.com
ALLEN, GLAESSNER, HAZELWOOD & WERTH, LLP




                                                                                    Pleasanton, CA 94588
                                                                               10                                              Attorneys for Defendant ALPINE
                                                                                                                               HOLDCO, INC.
                                           180 Montgomery Street, Suite 1200
                                            San Francisco, California 94104




                                                                               11
                                                                                    Michael K. Cassata, Esq.                    415-477-5700 Phone
                                                                               12   Jill Kuhn, Esq.                             415-477-5710 Fax
                                                                                    Troutman Sanders LLP                        michael.cassata@troutman.com
                                                                               13   580 California Street, Suite 1100           jill.kuhn@troutman.com
                                                                                    San Francisco, CA 94104
                                                                               14                                               Attorneys for Defendant
                                                                                                                                SOUTHWIRE COMPANY LLC
                                                                               15
                                                                                    Ian A. Rambarran, Esq.                     T: (916) 444-7573
                                                                               16   Kristin N. Blake, Esq.                     F: (916) 444-7544
                                                                                    Klinedinst PC                              E-mail: irambarran@klinedinstlaw.com;
                                                                               17   801 K Street, Suite 2100                   kblake@klinedinstlaw.com
                                                                                    Sacramento, CA 95814
                                                                               18                                              Attorneys for Defendant REXEL USA, INC.
                                                                                                                               dba PLATT ELECTRIC SUPPLY INC.
                                                                               19

                                                                               20

                                                                               21

                                                                               22

                                                                               23

                                                                               24

                                                                               25

                                                                               26

                                                                               27

                                                                               28
